Exhibit 10.25

CRESTAR

AMENDED

EXECUTIVE LIFE INSURANCE PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2009

With Amendments Through January 1, 2010

 

i



--------------------------------------------------------------------------------

CRESTAR

AMENDED

EXECUTIVE LIFE INSURANCE PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2009

TABLE OF CONTENTS

 

     Page Article 1    Establishment, History and Purpose    1 Article 2   
Definitions    3    2.1    Administrator    3    2.2    Affiliate    3    2.3   
Base Compensation    3    2.4    Beneficiary    3    2.5    Board    3    2.6   
Bonus    3    2.7    Code       2.8    Committee    4    2.9    Corporation    4
   2.10    Crestar    4    2.11    Current Policy    4    2.12    Deemed Premium
   4    2.13    Effective Date    4    2.14    ERISA    4    2.15    Insurer   
5    2.16    Merger Date    5    2.17    Participant    5    2.18   

Plan or Amended and Restated ELI or

Amended and Restated ELI Plan

   5    2.19    Plan Year       2.20    Premium Period    5    2.21    Prior
Plan    5    2.22    Prior Policy    6    2.23    Trust    6    2.24    Trustee
   6    2.25    Valuation Date    6 Article 3    Participation    7    3.1   
Eligible Participants    7    3.2    Commencement of Participation    7    3.3
   Termination of Participation    7      

(a)      Cancellation or Withdrawal

   7      

(b)      End of Bonus Period

   7      

(c)      Disability

   7      

(d)      Death

   7    3.4    Eligible Participants    8    3.5    Commencement of
Participation    8    3.6    Termination of Participation    8      

(a)      Cancellation or Withdrawal

   8      

(b)      End of Bonus Period

   8      

(c)      Disability

   8      

(d)      Death

   8 Article 4    Amount and Distribution of Plan Benefits    9    4.1   
Premium Payments    9    4.2    Bonus Payments    9      

(a)      Calculation

   9

 

ii



--------------------------------------------------------------------------------

     

(b)      Time of Payment of Annual Bonus

   9    4.3    Key Employee Delay    9    4.4    Death    9    4.5   
Withdrawals for Unforeseeable Emergency    10    4.6    Effect of Taxation    10
Article 5    Administration    11    5.1    Responsibility of Administrator   
11    5.2    Books, Records and Expenses    12    5.3    Compensation    12   
5.4    Indemnity    12 Article 6    Right to Amend or Terminate Plan    13
Article 7    Special Provisions Related to Change in Control    14    7.1   
Trust Agreement    14    7.2    Special Claims Procedure    14    7.3    Special
Commitments    14    7.4    Prior Plan Document    14    7.5    Subsequent
Change in Control    14 Article 8    Miscellaneous    15    8.1    Construction
   15    8.2    Validity    15    8.3    Non-Alienability of Benefits    15   
8.4    Payment to Guardian, Legal Representative or Other    15    8.5   
Unclaimed Benefits    16    8.6    No Participation Rights or Contract of
Employment    16    8.7    Liability    16    8.8    Unfunded Plan    16    8.9
   Binding Effect    17    8.10    Governing Law    17

 

iii



--------------------------------------------------------------------------------

CRESTAR

AMENDED

EXECUTIVE LIFE INSURANCE PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2009

ARTICLE 1

Establishment, History and Purpose

Crestar Financial Corporation (“Crestar”) established the Crestar Financial
Corporation Executive Life Insurance Plan, effective as of January 1, 1984
(“ELI” or the “Prior Plan”). The purpose of ELI was to provide additional life
insurance benefits to certain Crestar executives as a supplement to other death
benefits. ELI was amended and restated effective as of January 1, 1991 and
various amendments were subsequently adopted.

Initially, General American Life Insurance Company (“General American”) issued
the life insurance policies used for ELI. Crestar and each executive held, as
joint owners, one or more General American policies insuring the executive’s
life, and each owned an interest in the death benefits and cash value of the
policies. The executive gave an endorsement to Crestar which, together with the
plan documents, established its right to reimbursement for all premiums it paid
on the policies. Reimbursement occurred at the earliest of the participant’s
death, separation from service or a scheduled rollout date. At that time,
Crestar would recover its premium payments and release its interest in the
policies to the co-owner or beneficiary as applicable.

In the 1990s Crestar realized that the General American policies were not
performing as originally projected. Over several years, Crestar worked with an
independent consultant to reassess the program, find a new design and seek
better performing policies. Effective January 1, 1995, Crestar implemented a
redesigned ELI. Pacific Life Insurance Company (“Pacific Life”) became the
insurer for all new ELI policies issued after 1994. Each participating executive
owned only one policy with a collateral assignment to Crestar for reimbursement
of all corporate premiums. Reim- bursement would occur at the executive’s
separation from service, the scheduled rollout of the policy or the
participants’ death, whichever first occurred. After reimbursement, Crestar
would release its interest in the policy, and it would then be solely owned by
the executive or his assignee. Active employees were allowed to exchange their
General American policies for a Pacific Life policy. The redesigned program
generally provided a death benefit of four (4) times base pay before retirement
and two (2) times base pay after retirement.

On December 31, 1998, Crestar merged into a wholly owned subsidiary of SunTrust
Banks, Inc. (the “Corporation”) and Crestar and its affiliates became part of
the SunTrust controlled group. In December 1999 Crestar Bank was appointed
sponsor of the ELI because it had paid the greatest portion of ELI premiums.
When the affiliated banks of Crestar and SunTrust were merged, SunTrust Bank
became the successor sponsor.

SunTrust Bank continued to hold annual valuation meeting and reviewed the ELI
regularly. Several internal and external studies evaluated the program, with
goals, among others, of complying with the

 

1



--------------------------------------------------------------------------------

commitments made to participants and being fair to them, while at the same time
providing the program without a significant cost increase. Other objectives have
included complying with applicable law, stabilizing the volatility of the
program, and simplifying the administration and structure of the Plan so that
participants would better understand this valuable benefit.

In this Amended and Restated ELI Plan, the Plan is again being redesigned, but
in a more significant way. SunTrust Bank is replacing the former split dollar
design with a bonus arrangement. All participants on December 31, 2008, who own
Pacific Life policies through ELI, who are up-to-date on their premium payments
and who sign the Election, Consent and Release Agreement provided by the
Administrator and do not elect to withdraw from the Prior Plan will continue
participating in the Amended and Restated ELI after 2008 and all matters related
to the bonus arrangement will be determined under the terms of this Amended and
Restated ELI Plan.

The transition from the split dollar program to the bonus arrangement involves
several steps. First, all participants who continue participating in ELI after
2008 will have their Prior Policies cancelled and SunTrust Bank will be
reimbursed from the cash value of the policies for all the corporate premiums
paid. Next, Pacific Life will send to each such participant a portion of the
policy’s cash value to pay federal and state income taxes the participant will
owe because of the policy rollout. Pacific Life will then transfer the remaining
cash value to a new Pacific Life policy providing enhanced benefits. During the
Premium Period, SunTrust will pay annual, fully and currently taxable bonuses to
Participants under the circumstances described in this Plan document.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

Definitions

The following capitalized terms will have the meanings set forth in this Article
2 whenever such capitalized terms are used throughout this Plan document:

 

2.1 Administrator means SunTrust Bank unless another administrator is appointed.
SunTrust Bank’s administrative duties are carried out under the direction and
supervision of the Human Resources Director, who may appoint the Committee or
another entity or person to carry out one or more administrative duties.

 

2.2 Affiliate means as of any date any organization which is a member of a
controlled group of corporations (within the meaning of Code section 414(b))
which includes the Corporation or a controlled group of trades or businesses
(within the meaning of Code section 414(c)) which includes the Corporation.

 

2.3 Base Compensation means the annual base compensation of a Participant who
has not terminated employment with the Corporation and its Affiliates. For a
Participant who has attained age 65 or who has terminated employment with the
Corporation and its Affiliates following the Merger Date, Base Compensation
means the Participant’s base pay used to calculate his Current Policy’s death
benefit. Base Compensation is updated on an annual basis. For purposes of
calculating future benefits, a 4% annual increase in Base Compensation is
assumed. Base Compensation does not include any amount attributable to Salary
Shares paid to certain executive officers as part of their Base Compensation for
2010.

 

2.4 Beneficiary means one or more persons or entities entitled to receive any
benefits payable under the Current Policy at the Participant’s death. A
Participant shall follow the procedures of the Insurer to properly designate
Beneficiaries and to revoke and redesignate Beneficiaries. The default
Beneficiary is determined by the terms of the Current Policy.

 

2.5 Board means the Board of Directors of the Corporation.

 

2.6 Bonus means the annual bonus SunTrust pays during the Premium Period to
Participants as tax reimbursement as described in Article 4.

 

2.7 Code means the Internal Revenue Code of 1986, as amended.

 

2.8 Committee means the Benefits Plan Committee.

 

3



--------------------------------------------------------------------------------

2.9 Corporation means SunTrust Banks, Inc. or its successor.

 

2.10 Crestar means Crestar Financial Corporation, the original sponsor of the
ELI Plan.

 

2.11 Current Policy means the Pacific Life MVP VII Variable Universal Life
product, with a January 1, 2009 issue date, insuring the life of the
Participant, up to age 120, if sufficient premiums and dividends are paid, and
providing a death benefit equal to four (4) times Base Compensation until age
65, and two (2) times Base Compensation at age 65 and later.

 

2.12 Deemed Premium means the premium amount the Participant would have been
required to pay on an annual after-tax basis to the Prior Policy during the
Premium Period.

 

2.13 Effective Date means the date this Amended and Restated ELI Plan became
effective, which is January 1, 2009. The original Effective Date of the Prior
Plan is January 1, 1984.

 

2.14 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.15 Insurer means Pacific Life Insurance Company.

 

2.16 Merger Date means December 31, 1998, the date Crestar was merged into a
wholly owned SunTrust subsidiary and became a part of the SunTrust controlled
group.

 

2.17 Participant means a former Crestar officer who was a participant in the ELI
Plan on December 31, 2008, whose ELI policy was issued by Pacific Life Insurance
Company in 1995 or later, who was up-to-date on his premium payments and who
elected to continue participation in this Amended and Restated ELI Plan
effective January 1, 2009, by signing the Election, Consent and Release
Agreement provided by the Administrator and electing to participate in the
Amended and Restated ELI.

 

2.18 Plan or Amended and Restated ELI or Amended and Restated ELI Plan means the
Crestar Amended and Restated ELI Plan as set forth in this document and
thereafter amended from time to time.

 

2.19 Plan Year means the calendar year.

 

2.20 Premium Period means the period beginning on January 1, 2009, the Current
Policy’s issue date, and ending on the earliest of: (a) payment of the fifth
annual premium on or about January 1, 2013 and the corresponding Bonus; (b) the
Participant’s attainment of age 65; (c) the date the Participant or other owner
creates a forfeiture as described in Section 3.3; or (d) the date of the
Participant’s death.

 

4



--------------------------------------------------------------------------------

2.21 Prior Plan means split dollar life insurance program established under the
the Crestar Financial Corporation Executive Life Insurance Plan, originally
effective January 1,1984 and amended and restated as of January 1, 1991 and
subsequently amended from time to time.

 

2.22 Prior Policy means the Pacific Life Versa-Flex IV (VF4) Universal Life
product issued in connection with the Prior Plan beginning January 1, 1995, and
insuring the life of the Participant up to age 94, if sufficient dividends and
premiums are paid, and providing a death benefit equal to four (4) times Base
Compensation until age 65 and two (2) times Base Compensation at age 65 and
later.

 

2.22 Trust means the Crestar Bank Selected Executive Plans Trust), a rabbi trust
that provides funds to pay for ELI benefits (premiums and bonus) if SunTrust
Bank or a successor refuses to pay. In the event of SunTrust Bank’s Insolvency,
as defined in the Trust, all Trust assets are subject to the claims of SunTrust
Bank’s general creditors and ELI participants are unsecured general creditors of
SunTrust Bank with respect to the Trust assets.

 

2.23 Trustee means the trustee serving under the Trust, which currently is U. S.
Trust Company, N.A.

 

2.24 Valuation Date means the last business day of each Plan Year and such other
dates as the Committee may determine from time to time.

 

ARTICLE 3

Participation

 

3.1 Eligible Participants. Each participant in the Prior Plan with a Prior
Policy in effect as of December 31, 2008, and with no participant contributions
then in arrears, shall be a Participant in this Amended and Restated ELI if he
or she signed the Election, Consent and Release Agreement provided by the
Administrator and did not elect to withdraw from the Prior Plan. No other
individuals may become Participants in this Plan.

 

3.2 Commencement of Participation. Each Participant in this Plan must have a
Current Policy with an issue date of January 1, 2009. Each Participant begins
participation effective as of January 1, 2009.

 

 

3.3 Termination of Participation

 

  (a)

Forfeiture of Participation Rights. Each Participant becomes ineligible to
participate in this Plan and forfeits his right to receive any additional
premium payments or Bonus if, during the Premium Period, the Participant or
other owner of the Current Policy (including the transferee of the Current
Policy) attempts to reduce the Current Policy’s death benefit, cancels or
attempts to cancel the Current Policy, moves or attempts to move the cash value
in the Current Policy out of the Pacific Life Fixed LT Account and into another
investment, or withdraws or attempts to

 

5



--------------------------------------------------------------------------------

 

withdraw money, by loan or otherwise, from the Current Policy, without the
permission of the Administrator.

 

  (b) End of Premium Period. Each Participant becomes ineligible to participate
in this Plan and ceases to receive any additional premium payments from SunTrust
or any additional Bonus at the end of the Premium Period. The last Bonus payment
to the Participant shall be made for the final quarter in which the Corporation
pays the Current Policy premium during the Premium Period.

 

  (c) Disability. The Participant’s total and permanent disability shall not
change the Participant’s status under this Plan or the Company’s obligations.

 

  (d) Death. Each Participant ceases to participate in this Plan on his date of
death and no further Bonus will be paid to anyone from this Plan (unless the
Participant did not receive the Bonus attributable to the final premium payment
by SunTrust Bank). The Insurer shall be solely responsible for payment of any
death benefits from the Current Policy.

 

ARTICLE 4

Amount and Distribution

of Plan Benefits

 

4.1 Premium Payments. As long as the Participant does not have a forfeiture as
described in Section 3.3 or otherwise cease to participate in the Plan before
the end of the Premium Period, SunTrust Bank shall pay the full annual premium
amount due on the Participant’s Current Policy. Such amount shall be paid
directly to the Insurer in the first quarter of each year. The Administrator
shall notify the Participants and the Trustee if SunTrust Bank fails to pay the
premiums when due.

 

4.2

Bonus Payments. The Corporation and SunTrust Bank shall treat each premium
payment on behalf of a Participant as a currently taxable Bonus to the
Participant for the year in which the Participant owes state and federal income
and employment taxes attributable to the premium payment. SunTrust Bank shall
include in the annual bonus an amount attributable to the income, FICA and other
payroll taxes the Participant incurs on account of SunTrust Bank’s premium
payment and plus an amount for the additional income taxes (a gross-up) because
of inclusion of the tax payment in income, such that the total Bonus, as
determined by SunTrust Bank, is reasonably estimated to be sufficient to cover
the Participant’s taxes (federal and state income tax as well as FICA and other
payroll taxes) less the amount of the premium the Participant would have been
responsible for paying in the same year on the Prior Policy. Such Bonus amount
shall be paid no later than March 15 of the calendar year in which

 

6



--------------------------------------------------------------------------------

 

SunTrust Bank pays premiums on the Participant’s Current Policy. The intent of
the Bonus is to create a neutral tax position for the Participant with respect
to his participation in the Amended ELI. The Bonus is reduced by the premium
liability the Participant would have had under the Prior Policy, which is
intended to put the Participant in a neutral position with respect to his net
after-tax outlay under the Prior Policy and the Current Policy.

 

4.3 Death. In the event of a Participant’s death, the Administrator shall
authorize payment to the Participant’s estate or Beneficiary responsible for
payment of the Participant’s taxes any unpaid Bonus owing to the Participant
prior to his death.

 

4.4 Effect of Taxation. It is not intended that any premiums or other amounts
payable under this Amended ELI Plan be subject to the requirements of Code
section 409A. However, if a portion of the cash value of the Participant’s
Current Policy (or any other amount) is includible in income under Code section
409A, the owner of the Current Policy shall have the right to withdraw such
portion immediately from the Current Policy.

 

Article 5

Administration

 

5.1 Responsibility of Administrator. This Plan shall be administered by the
Administrator who shall have sole discretionary authority for the operation,
interpretation and administration of the Plan. All determinations and actions of
the Administrator within its discretionary authority shall be final, conclusive
and binding on all persons, except that the Administrator may revoke or modify a
determination or action it determines was previously made in error. The
Administrator shall exercise all powers and authority given to it in a
nondiscriminatory manner, In addition to the implied powers and duties that may
be needed to carry out the administration of the Plan, the Administrator shall
have the following specific powers and responsibilities:

 

  (a) To establish, interpret, amend, revoke and enforce rules and regulations
as required or desirable for the efficient administration of the Plan.

 

  (b) To review and interpret Plan provisions and to remedy provisions that are
ambiguous or inconsistent or contain omissions.

 

  (c) To determine all questions relating to an individual’s eligibility to
participate in the Plan and the validity of an individual’s Election, Consent
and Release agreement.

 

  (d) To determine a Participant’s or Beneficiary’s eligibility for Premium and
Bonus benefits from the Plan and to authorize payment of benefits.

 

7



--------------------------------------------------------------------------------

  (e) To delegate any of the Administrator’s rights, powers and duties to one or
more employees or officers of the Corporation or to a third-party administrator.
Such delegation may include, without limitation, the power to execute any
document on behalf of the Administrator and to accept service of legal process
for the Administrator at the principal office of SunTrust Bank.

 

  (f) To employ outside professionals and to enter into agreements on behalf of
SunTrust Bank necessary or desirable for administration of the Plan.

 

5.2 Books, Records and Expenses. The Administrator shall maintain books and
records for purposes of this Plan, which shall be subject to the supervision and
control of the Administrator. SunTrust Bank shall pay the general expenses of
administering this Plan.

 

5.3 Compensation. Neither the Administrator nor any delegate who is an employee
of the Corporation or an Affiliate shall receive any additional compensation for
his services as Administrator or delegate.

 

5.4 Indemnification. The Corporation (to the extent permissible under law and
consistent with its charters and bylaws) shall indemnify and hold harmless the
Committee, each individual member of the Committee and any Employee authorized
to act on behalf of the Committee or any Employer or the Administrator under
this Plan for any liability, loss, expense, assessment or other cost of any kind
or description whatsoever, including legal fees and expenses, which they
actually incur for their acts and omissions, past, current or future, in the
administration of the Plan.

 

5.5 Claims. The Administrator shall establish a claims procedure consistent with
the requirements under Department of Labor regulations under section 503 of
ERISA. The Administrator shall include in those procedures the special claims
review procedures as provided by the Trust for ELI Participants. Those
procedures provide that if a Participant follows the Plan’s administrative
claims procedures and his claim is denied on appeal, in whole or in part, the
Participant may appeal the denial to the Trustee. The Trustee shall have sole
and exclusive authority to decide the matter and the decision of the Trustee
shall be binding on all parties.

 

Article 6

Right to Amend or Terminate Plan

SunTrust Bank expects to continue this Plan indefinitely, but reserves the right
to amend or discontinue the Plan should it deem such an amendment or
discontinuance necessary or desirable. SunTrust Bank hereby authorizes and
empowers the Administrator (excluding an outside Administrator) to amend this
Plan in any manner that is consistent with the purpose of this Plan as set forth
above, without approval from the Board or the Board’s Compensation Committee
except as to any matter that the Administrator determines may result in a

 

8



--------------------------------------------------------------------------------

 

material increased cost to the Corporation and its Affiliates. No amendment may
be made to this Plan that is adverse to a Participant or Beneficiary without the
consent of the affected Participant or Beneficiary. However, if this Plan should
be amended or discontinued, SunTrust Bank shall be liable for payment of any
amounts that have accrued and are vested as of the date of such action, and
shall take such other steps as it deems appropriate, in its sole discretion, to
terminate and wind up the affairs of the Plan in a manner generally consistent
with its purposes.

 

Article 7

Miscellaneous

 

7.1 Construction. The headings and subheadings in this Plan have been set forth
for convenience of reference only and have no substantive effect whatsoever.
Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and whenever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or in the singular, as
the case may be, in all cases where they would so apply.

 

7.2 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

7.3 Non-Alienability of Benefits. Except as required by law or as expressly
stated in this document, the Participant shall not have any power to alienate,
transfer, assign, or otherwise encumber in advance any of the premium or Bonus
benefits that may become due hereunder and any attempt to do so shall be null
and void; nor shall any such benefits be subject to attachment, garnishment or
execution, or be transferable by operation of law in the event of the
Participant’s death. Any benefits payable from or by the Current Policy shall be
determined solely in accordance with the terms of the Policy.

 

7.4 Payment to Guardian, Legal Representative or Other. If a benefit hereunder
is payable to a minor or a person declared incompetent or to a person incapable
of handling the disposition of his property, the Administrator may direct
payment of such Plan benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or person. The
Administrator may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit. A payment pursuant to this Section 8.4 shall completely discharge the
Administrator and the Corporation from all liability with respect to such
benefit.

 

7.5 Unclaimed Benefits. Each Participant shall keep the Administrator informed
of his current address and the current address of his designated Beneficiary.
The Administrator shall not be obligated to search for the whereabouts of any
person if the location of a person is not made known to the Administrator.

 

9



--------------------------------------------------------------------------------

7.6 No Participation Rights or Contract of Employment. Nothing in this Plan
shall be construed to limit in any way the right of the Corporation or an
Affiliate to terminate a Participant’s employment at any time, without regard to
the effect of such termination on any rights such Participant would otherwise
have under the Plan, or give any right to a Participant to remain employed by
the Corporation or its Affiliates in any particular position or at any
particular rate of remuneration.

 

7.7 The Trust. Crestar and Crestar Bank established, but were not required to
establish, a special trust, sometimes referred to as a “rabbi” trust, to assist
in meeting their financial obligations under this Plan. SunTrust Bank, as
successor to Crestar Bank, is the grantor of the Trust. The assets of the Trust
are be subject to the claims of creditors of SunTrust Bank in the event of the
SunTrust Bank’s Corporation’s insolvency, as defined in the trust agreement, and
Participants in this Plan and their Beneficiaries shall have no preferred claim
on, or any legal or equitable rights, claims or interest in any particular
assets of Trust. To the extent payments of benefits under this Plan are actually
made from any the trust or from any other source, SunTrust Bank’s obligation to
make such payments is satisfied, but to the extent not so paid, payment of
benefits under this Plan remains the obligation of, and shall be paid by,
SunTrust Bank.

 

7.8 Change in Control Protections. Crestar arranged for certain protective
measures for ELI Participants in the event of a change in control. One of the
provisions is the special claims appeal procedure with the Trustee of the Trust
as described in Section 5.5 of this Plan document. Another provision requires
participant consent to any adverse amendment. In addition, a successor in
interest to Crestar must agree to assume responsibility for the Plan. Finally,
Crestar Bank maintained the Trust to provide a means of paying for benefits if a
successor decided not to pay. The Trust cannot pay benefits in the event of the
successor’s insolvency, as defined in the Trust agreement.

 

7.9 Binding Effect. This Plan shall be binding upon and inure to the benefit of
any successor of SunTrust Bank and any successor shall be deemed substituted for
SunTrust Bank under this Plan and shall assume the rights, obligations and
liabilities of SunTrust Bank hereunder and be obligated to perform the terms and
conditions of this Plan. As used in this paragraph 8.9, the term “successor”
shall include any person, firm, corporation or other business entity or related
group of such persons, firms, corporations or business entities which at any
time, whether by merger, purchase, reorganization, liquidation or otherwise, or
by means of a series of such transactions, acquires all or substantially all of
the assets or business of SunTrust Bank.

 

7.10 Governing Law. The Plan and all actions taken pursuant to the Plan shall be
governed by the laws of the State of Georgia (excluding its choice-of-law rules)
except to the extent such laws are superseded by federal law.

 

10



--------------------------------------------------------------------------------

SunTrust Bank has caused its duly authorized officer to sign this document on
this 31st day of December 2008, to reflect the provisions of the Amended ELI
Plan, effective as of January 1, 2009.

 

SUNTRUST BANK By:     Title:    

 

ATTEST: By:     Title:    

 

11